Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 4-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1)as being fully anticipated by Mizutani EP 1580601.
Mizutani EP 1580601 teaches acid generators are preferably those which generate sulfonic acids [0013-0021] or those which generate carboxylic acids (AA-1 to AA-25)  [0022-0034].  
    PNG
    media_image1.png
    87
    293
    media_image1.png
    Greyscale
 In the general formula (AA), R .sub.21 to R .sub.23 each independently represents an alkyl group, a cycloalkyl group, an alkenyl group or an aryl group, and R .sub.24 represents a hydrogen atom, an alkyl group, a cycloalkyl group, an alkenyl group or an aryl group. Represents a group, and Z represents a sulfur atom or an iodine atom. When Z is a sulfur atom, p is 1, and when Z is an iodine atom, p is 0.  The alkyl group, cycloalkyl group, alkenyl group or aryl group as R .sub.21 to R .sub.23 includes those each having a substituent.  Examples of substituents for alkyl groups, cycloalkyl groups, and alkenyl groups include halogen atoms (chlorine atoms, bromine atoms, fluorine atoms, etc.), aryl groups (phenyl groups, naphthyl groups, etc.), hydroxy groups, alkoxy groups (methoxy groups) Ethoxy group, butoxy group, etc.). Examples of substituents for aryl groups include halogen atoms (chlorine atoms, bromine atoms, fluorine atoms, etc.), nitro groups, cyano groups, alkyl groups (methyl groups, ethyl groups, t-butyl groups, t-amyl groups, octyl groups). Group, etc.), hydroxy group, alkoxy group (methoxy group, ethoxy group, butoxy group, etc.) and the like.  R .sub.21 to R .sub.23 are preferably each independently an alkyl group having 1 to 12 carbon atoms, a cycloalkyl group having 3 to 12 carbon atoms, an alkenyl group having 2 to 12 carbon atoms, or an aryl group having 6 to 24 carbon atoms. And more preferably an alkyl group having 1 to 6 carbon atoms, a cycloalkyl group having 3 to 6 carbon atoms, and an aryl group having 6 to 18 carbon atoms, and particularly preferably an aryl group having 6 to 15 carbon atoms. . Each of these groups may have a substituent.  R .sub.24 represents a hydrogen atom, an alkyl group, a cycloalkyl group, an alkenyl group, or an aryl group.  The alkyl group, cycloalkyl group, alkenyl group and aryl group as R .sub.24 include those each having a substituent. Examples of the substituent for the alkyl group, cycloalkyl group, and alkenyl group include the same ones as those given as examples of the substituent when R .sub.21 is an alkyl group. Examples of the substituent for the aryl group, the R .sub.21 may be the same as those mentioned as examples of the substituent when it is an aryl group. R .sub.24 is preferably a hydrogen atom, an alkyl group having 1 to 30 carbon atoms, a cycloalkyl group having 3 to 30 carbon atoms, an alkenyl group having 2 to 30 carbon atoms, an aryl group having 6 to 24 carbon atoms, and more Preferably, it is a C1-C18 alkyl, a C3-C18 cycloalkyl group, and a C6-C18 aryl group, Most preferably, it is a C1-C12 alkyl group, C3-C12 A cycloalkyl group, an aryl group having 6 to 15 carbon atoms. Each of these groups may have a substituent. Z represents a sulfur atom or an iodine atom. p is 1 when Z is a sulfur atom, and 0 when Z is an iodine atom. A cation structure in which two or more of the cation moieties of the general formula (AA) are bonded by a single bond or a linking group (for example, -S-, -O-, etc.) and have a plurality of cation moieties of the general formula (AA). May be formed. [0038-0044].   Useful acid labile repeating units are disclosed [0050-0070].  There is also a preference for composition which include both a sulfonic acid generator and a carboxylic acid generator  [0035-0037]. 
Example 6 combines resist polymer P8 with sulfonic acid generator A25 and carboxylic acid generator AA-1, nitrogen compound, a surfactant (table 1, page 65). Example 9 combines resist polymer P14 with sulfonic acid generator A-33 and carboxylic acid generator AA-1, nitrogen compound, a surfactant (table 1, page 65). Example 12 combines resist polymer P22 with sulfonic acid generator A41 and carboxylic acid generator AA-9, nitrogen compound, a surfactant (table 1, page 66). 

    PNG
    media_image2.png
    139
    279
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    147
    275
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    139
    257
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    98
    147
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    104
    151
    media_image6.png
    Greyscale

Example 9 has the best line edge roughness (5.5 nm, table 1). These resists were evaluated by coating them on a wafer, drying them, exposure to electron beam, post exposure baking and development in TMAH [0156-0162].  Exposure using electron beams, EUV or X-ray is disclosed [0149]. 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani EP 1580601.
It would have been obvious to modify the composition of example 12, by replacing the CF3 group with a C2-30 alkyl having fluorine substituents on the alpha carbon based upon the disclosure at [0030-0031 and/or by replacing the acid labile group with others disclosed with a reasonable expectation of success based upon the disclosed equivalence.
Claims 1,2, 4-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1)as being fully anticipated by Kaneko et al.  WO 2018070327.
Kaneko et al.  WO 2018070327 (machine translation attached) teaches resist composition J-20 (page 74) which includes resin A-5, PAG B-12, B-3 and B-7, amine C3 and solvents.  Resin A-5 includes monomers M-5, M-9, M-15 and M-19 (table page 68).

    PNG
    media_image7.png
    145
    81
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    134
    60
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    125
    57
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    119
    70
    media_image10.png
    Greyscale
    
    PNG
    media_image11.png
    126
    155
    media_image11.png
    Greyscale

Examples 1-29 and the comparative resist compositions are coated upon a silicon wafer, dried, exposed using E-beam, post baked and developed in TMAH and rinsed.  The LWR, CDU, resolution, cross-section rectangularity (sidewall verticality), and exposure margin of the processed resists were determined [0253-0226]. Other hexafluoroisopropanol repeating units are discussed at [0015-0041] and are disclosed as improving LWR when used in the 1-80 mol% range [0041].  Other phenolic monomers are discussed at  [0042-0051]. Useful acid labile monomers are disclosed at [0052-0078]. Other anions useful in PAGs are disclosed at [0154-0162]. 
    PNG
    media_image12.png
    50
    133
    media_image12.png
    Greyscale
 (5-2-1)

    PNG
    media_image13.png
    664
    505
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    609
    441
    media_image14.png
    Greyscale

Useful exposures use visible, UV, far UV, EUV, X-ray, gamma ray, charged particles, electron beams, laser beams and the like [0226-0227]. 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al.  WO 2018070327.
It would have been obvious to modify the cited examples of Kaneko et al.  WO 2018070327 by replacing the carboxylate onium salts used with other disclosed, replacing the hexafluoroisopropanol containing repeating unit with other disclosed, and/or replacing the acid labile groups with other disclosed with a reasonable expectation of forming a useful photoresist. 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani EP 1580601 or Kaneko et al.  WO 2018070327, in view of Nakagawa et al. EP 3141958.
Nakagawa et al. EP 3141958 teaches fluorinated repeating unit structures of f-1 to f-4. With examples of these shown at [0052]. 

    PNG
    media_image15.png
    311
    491
    media_image15.png
    Greyscale
[0021-0055]. Useful acid labile repeating units are disclosed at [0068-0091]. Useful phenolic repeating units are disclosed at [0092-0098]. The addition of carboxylic acid generating onium salts are acid diffusion controlling agents is disclosed [0212-0225, particularly 0217].  The use of repeating unit S-2 in resist (A-3,R-3) has improvements in the sensitivity and nanoedge roughness over the resist using repeating unit S-5  (A-6,R-6)
    PNG
    media_image16.png
    157
    170
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    138
    117
    media_image17.png
    Greyscale
 (tables on pages 68,73,75)
It would have been obvious to modify the cited examples of Mizutani EP 1580601 or Kaneko et al.  WO 2018070327 or compositions rendered obvious by either of them as discussed above by replacing the hexafluoroisopropanol containing repeating unit with other disclosed, such as S-1 or S-2 of Nakagawa et al. EP 3141958 with a reasonable expectation of forming a useful photoresist with improve sensitivity and/or nanoedge roughness based upon the data in Nakagawa et al. EP 3141958
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani EP 1580601 or Kaneko et al.  WO 2018070327, in view of Kato et al. JP 2014-106299. 
Kato et al. JP 2014-106299 teaches various acid labile groups which decompose under the influence of acid to form alcoholic groups [0048-0065]. Among those exemplified on page 20 is 

    PNG
    media_image18.png
    44
    55
    media_image18.png
    Greyscale
. Useful repeating units including hexafluoroisopropanol are disclosed on page 23.  Phenolic groups are taught at [0105]. Photoacid generators are taught at and an anion can be an organic anion containing a carbon atom and those containing a fluorine atom have increased acid generation efficiency [0143- 0164, particularly 0144-0145 and 0164]. Onium carboxylates are disclosed as useful as basic compounds for reducing changes in the performance of the resist between the exposure and heating (acid diffusion)  [0189-0196, particularly 0193]. 
It would have been obvious to modify the cited examples of Mizutani EP 1580601 or Kaneko et al.  WO 2018070327 or compositions rendered obvious by either of them as discussed above by replacing the acid labile groups used with one including the 
    PNG
    media_image18.png
    44
    55
    media_image18.png
    Greyscale
 group taught in 
Kato et al. JP 2014-106299  with a reasonable expectation of forming a useful resist based upon their disclosed equivalence taught within Kato et al. JP 2014-106299..
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishimura et al. JP 2002-311588 teaches resist polymers [00881,0099]
    PNG
    media_image19.png
    154
    260
    media_image19.png
    Greyscale
 and 
    PNG
    media_image20.png
    175
    261
    media_image20.png
    Greyscale

The second embodiment combines the resin of formula 43 (left above) with triphenylsulfonium triflate (acid generator) in diglyme (solvent). It is coated, exposed using 157 nm laser light, post baked on a hot plate and developed as in example 1 [0071-0075,0079-0083]. The fifth embodiment combines the resin of formula 46 (right above) with triphenylsulfonium triflate in diglyme (solvent). It is coated, exposed using 157 nm laser light, post baked on a hot plate and developed as in example 1 [0071-0075,0097-0102]. The use of various exposure sources including KrF, ArF, and F2 lasers as well as EB and X-ray [0003-0008,0067]. The benzene rings results in improved dry etch resistance The alcohol in the hexafluoroisopropyl group , the solubility of the resist in the exposed and deprotected areas is improved.
Tsuchimura et al. 20120214091 teaches resist polymer P8 

    PNG
    media_image21.png
    116
    451
    media_image21.png
    Greyscale
which is used in resist composition P8 where it is combined with PAG z42, basic compound B1 and a solvent. 

    PNG
    media_image22.png
    116
    275
    media_image22.png
    Greyscale
. Useful photoacid generators includes those bounded by formulae (1) or (2) ,where X is an organic anion such as a sulfonic acid anion, a carboxylic acid anion, a bis(alkylsulfonyl)amide anion or a tris(alkylsulfonyl)methide or the like [0136-0153]. The addition of a basic compound, including ammonium hydroxide or carboxylate salts is disclosed.  The addition of photodegradable basis including onium salts is disclosed [0169-0175].  
Hatakeyama et al. 20150086929 teaches polymer P11 on page 29.
Shiratani et al. 20200012194 teaches similar resists.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 11, 2022